Citation Nr: 1009107	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-23 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the lumbar spine prior to September 
26, 2007.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the lumbar spine from September 26, 
2007, to May 20, 2008.

3.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine, currently rated as 40 percent 
disabling.  

4.  Entitlement to an evaluation in excess of 10 percent for 
tendonitis of the left hip prior to May 20, 2008.  

5.  Entitlement to an increased evaluation for left hip 
tendonitis, currently rated as 40 percent disabling.  

6.  Entitlement to a compensable disability evaluation for 
plantar fasciitis prior to May 20, 2008.

7.  Entitlement to an increased evaluation for plantar 
fasciitis, currently rated as 10 percent disabling.

8.  Entitlement to an evaluation in excess of 20 percent for 
chronic navicular bone fracture of the left lower extremities 
(claimed as left ankle disorder and left foot disorder with 
nerve damage) prior to May 20, 2008.

9.  Entitlement to an increased evaluation for radiculopathy 
of the left lower extremity and residuals of chronic 
navicular fracture of the left ankle associated with 
degenerative arthritis of the lumbar spine, currently rated 
as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to August 
2005.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  The claims file has since been transferred to the RO 
in Seattle, Washington.  

In pertinent part, a September 2005 rating determination by 
the Salt Lake RO granted service connection for (1) chronic 
navicular bone fracture of the left lower extremity (claimed 
as left ankle disorder and left foot disorder with nerve 
damage) and assigned a 20 percent disability evaluation; (2) 
lumbar strain and assigned a 10 percent disability 
evaluation; (3) left hip tendonitis and assigned a 10 percent 
disability evaluation; and (4) plantar fasciitis and assigned 
a noncompensable disability evaluation.  

In a February 2008 rating determination, the Seattle RO 
reclassified the Veteran's lumbar strain as degenerative 
arthritis of the lumbar spine and increased the disability 
evaluation from 10 to 20 percent, effective September 26, 
2007.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2008.  A transcript of 
the hearing is of record.  

In January 2009, the Board remanded this matter for further 
development.  

The Veteran was afforded VA examinations in conjunction with 
his claim.  Following the examinations, the Huntington RO, 
acting on behalf of the AMC, in August 2009, increased the 
Veteran's disability evaluation for left hip tendonitis from 
10 to 40 percent and increased the Veteran's disability for 
his plantar fasciitis, from noncompensable to 10 percent 
disabling, assigning effective dates of May 20, 2008, for 
both disabilities.  The RO also granted service connection 
for radiculopathy of the left lower extremity as due to the 
service connection back disability and evaluated this 
disability together with the residuals of chronic navicular 
fracture, left ankle, as both disabilities affected the 
Veteran's ability to ambulate and movements of the ankle, 
assigning a 40 percent disability evaluation effective May 
20, 2008.  

Where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993). The Board notes that the RO, 
in the August 2009 supplemental statement of the case, did 
not continue the appellate action for the evaluation of the 
left hip tendinitis, on the basis that the current 40 percent 
evaluation is the maximum rating under DC 5252, limitation of 
flexion of the thigh.  Nonetheless, the Board has included 
this issue in the appeal, and has phrased the issues for the 
four service-connected disabilities involved in this appeal 
as separate issues for the various staged ratings now in 
effect for each disability.  

In the August 2009 rating determination, the RO also assigned 
a 60 percent disability evaluation for fecal incontinence as 
a result of the lumbar spine disability and a 40 percent 
disability evaluation for urinary retention as a result of 
the lumbar spine disability, with effective dates of May 20, 
2008.  The RO also granted special monthly compensation for 
loss of use of the left foot and basic eligibility for 
Dependents' Educational Assistance, each effective from May 
20, 2008, and entitlement to automobile and adaptive 
equipment.  As these issues are not in appellate status, the 
Board will not address them in this decision.   


FINDINGS OF FACT

1.  Prior to May 20, 2008, the Veteran's degenerative 
arthritis of the lumbar spine did not result in 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
and there was no evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.

2.  From May 20, 2008, the Veteran's degenerative arthritis 
of the lumbar spine is manifested by limitation of forward 
flexion to no less than 10 degrees; unfavorable ankylosis of 
the entire thoracolumbar spine, or neurologic symptoms other 
than the separately rated radiculopathy of the left lower 
extremity have not been demonstrated.  

3.  With regard to the Veteran's left hip disorder, prior to 
May 20, 2008, hip abduction limited to 10 degrees or less, 
and left thigh flexion limited to 30 degrees were not shown, 
even with consideration of the Veteran's complaints of pain.

4.  The Veteran's left hip bursitis/tendonitis is not 
manifested by ankylosis, flail joint symptomatology, or 
impairment of the femur.

5.  Bilateral plantar fasciitis is manifested by pain on use 
of the feet and without marked deformity, pain on 
manipulation and use accentuated, or characteristic 
callosities.

6.  Radiculopathy of the left lower extremity and residuals 
of chronic navicular fracture of the left ankle associated 
with degenerative arthritis of the lumbar spine has resulted 
in moderately severe impairment throughout the course of the 
appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for degenerative 
arthritis of the lumbar spine, and no more, based upon 
limitation of motion, were met prior to May 20, 2008.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 
5003, 5235 to 5243 (2009).

2.  The criteria for an evaluation in excess of 40 percent 
for degenerative arthritis of the lumbar spine based upon 
limitation of motion have not been met at any time during the 
appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 
5003, 5235 to 5243.

3.  Prior to May 20, 2008, the criteria for an evaluation in 
excess of 10 percent for left hip tendonitis/bursitis were 
not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5250, 5251, 5252, 
5253.5254 (2009).

4.  The requirements for a rating in excess of 40 percent for 
left hip tendonitis/bursitis have not been met at anytime.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250, 5251, 5252, 
5253, 5254.

5.  The criteria for a 10 percent disability evaluation for 
plantar fasciitis, but no more, have been met throughout the 
course of the appeal.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
including §§ 3.321(b)(1), 4.2, 4.7, 4.71a, Diagnostics Code 
5276, 5277, 5278, 5279, 5280 (2009).

6.  The criteria for a 40 percent evaluation for left lower 
extremity radiculopathy, to include residuals of chronic 
navicular fracture of the left ankle associated with 
degenerative arthritis of the lumbar spine have been met 
throughout the course of the entire appeal period.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 
4.124, 4.124a, Diagnostic Codes 5271, 8520 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.


In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 
38 C.F.R. § 4.59.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to Diagnostic Code 5003 states that the 
20 and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  Id.

Back Disability

Diseases and injuries to the spine are to be evaluated under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine.				
	100

Unfavorable ankylosis of the entire thoracolumbar spine 	
		50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 								40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 			
					30

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis					
					20

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 			10


Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months				
					60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months						40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months					20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months					10

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating for Formula and Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The veteran expressed disagreement with the initial 10 
percent disability evaluation, assigned using DC 5237, 
lumbosacral or cervical strain, effective from September 1, 
2005.  As noted in the INTRODUCTION, the service-connected 
lower back disability was later characterized as degenerative 
arthritis of the lumbar spine, DC 5242, and assigned a 20 
percent evaluation from September 26, 2007.  Most recently, 
in August 2009, the disability evaluation was increased to 40 
percent, effective from May 20, 2008.

At the time of an April 2005 pre-discharge VA examination, 
the Veteran reported having constant low back pain.  The pain 
traveled down the right and left leg.  It was crushing and 
burning in nature as well as sharp and sticking.  The pain 
level was 10/10.  It could be elicited by activity or come on 
by itself.  It was relieved by rest, medication, and ice.  
The Veteran reported having incapacitating episodes as often 
as 4 times per year which lasted 21 days.  Over the past year 
he had had 4 incidents of incapacitating episodes which 
lasted 58 days.  The Veteran stated that he was unable to sit 
up right or go for long walks.  The condition resulted in 
lost work on four occasions.  

Physical examination revealed no complaints of radiating pain 
on movement.  Muscle spasm was absent and there was no 
tenderness noted.  Straight leg raising was negative on the 
right and left and there was no ankylosis of the spine.  
Flexion was to 80 degrees, extension was to 25 degrees, right 
and left lateral flexion were to 30 degrees, and right and 
left rotation were to 30 degrees.  Range of motion of the 
spine was noted to be additionally limited by repetitive use 
pain and lack of endurance, with pain having the major 
functional impact.  It was not additionally limited after 
repetitive use by fatigue, weakness, or incoordination.  
There were no signs of intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  

X-rays of the lumbar spine revealed that the osseous 
structures showed normal density.  The vertebral body height 
and posterior alignment were normal.  The intervertebral 
discs were symmetrically maintained without focal disc height 
loss or spondylolysis.  Cortical margins appeared intact 
without evidence of fracture and there were no aggressive 
bone lesions.  It was the examiner's impression that the 
Veteran had a negative radiograph of the lumbar spine.  

A diagnosis of lumbar strain due to obesity was rendered.  
The subjective factors were chronic low back stiffness.  The 
objective factors were a normal x-ray but some limited 
flexion due to severe obesity.  

A November 2005 MRI of the lumbar spine revealed mild 
spondylosis and small disc bulges at L3-4 and L4-5.  
Throughout 2006, the Veteran continued to complain of severe 
low back pain while receiving lumbar epidural steroid 
injections on a monthly basis for part of 2006.  

At the time of a May 2006 consultation for low back pain and 
leg pain, the Veteran was noted to have a difficult time when 
standing fully upright and he stood with a hunched posture 
listing toward one side.  Light palpation over the 
lumbosacral area produced significant pain with pain behavior 
and grimacing.  The Veteran was also uncomfortable in the 
supine position.  Any attempt at leg range of motion produced 
back and hip pain.  The muscle bulk tone down into the thighs 
and calves was quite good with an asymmetric muscle atrophy.  
There was no hypertonicity in the legs.  Sensory examination 
revealed paresthesia to light touch at the feet.   

At the time of a June 2006 neurosurgery consult, the Veteran 
was noted to have a cane but did not appear to need it.  His 
gait was normal and his reflexes were absent at the knees and 
2+ at the ankles.  He had give way on the left quadriceps  
and decreased sensation on the dorsal aspect of the left 
foot.  Straight leg testing was negative at 90 degrees.  

In a July 2006 letter, the Veteran's private physician, C. 
Yu, M.D., indicated that the Veteran had suffered from 
chronic low back pain and radiculopathy symptoms for the last 
ten years.  The pain was noted to be poorly controlled.  He 
received epidural steroid injections and took a large amount 
of narcotic medications to control his pain.  He noted that 
despite the debilitating pain, the Veteran was able to 
maintain his full-time job and live as a productive 
individual.  Dr. Yu indicated that the spinal cord stimulator 
was necessary to control the pain without medication.  In 
September 2006, the implant of a spinal cord stimulator was 
performed.  

At the time of an October 2007 VA examination, the Veteran 
reported having constant stiffness and weakness of his low 
back.  He also had constant pain.  The pain was crushing, 
burning, squeezing, aching, sharp, sticking, and cramping in 
nature.  The pain level was 10/10.  The pain could be 
elicited by activity or come on by itself.  The current 
treatment was medication and chiropractic massage.  The 
Veteran had incapacitating episodes as often as twelve times 
per year, which lasted for five days.  Over the past year he 
reported that he had had 14 incidents of incapacitation for a 
total of 96 days.  He noted that the physicians who 
recommended bed rest were Yu and Black.  

Physical examination revealed no evidence of radiating pain 
on movement.  Muscle spasm was absent but tenderness was 
noted on examination.  Positive straight leg raising was 
present on the right.  There was no ankylosis of the lumbar 
spine.  Range of motion revealed flexion to 40 degrees, 
extension to 5 degrees, right and left lateral flexion to 15 
degrees, and right and left rotation to 16 degrees.  Pain was 
noted to be present at end of reported degrees.  The joint 
function was additionally limited by pain after repetitive 
use.  It was not limited by weakness, fatigue, lack of 
endurance or incoordination.  Inspection of the spine 
revealed the head in normal position with symmetry in 
appearance.  There was symmetry of spinal motion with normal 
curvatures of the spine.  There were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  A diagnosis of degenerative arthritis of 
the lumbar spine was rendered.  

At the time of his May 20, 2008, hearing, the Veteran 
reported that his pain was 6-7/10 on a daily basis.  The 
Veteran indicated that he took numerous pain medications and 
stated that when the medications wore off he was in constant 
pain and unable to do much.  The Veteran reported that his 
disabilities had become worse since the time of the last 
examination in October 2007.  

In conjunction with the Board's January 2009 remand, the 
Veteran was afforded an additional VA examination in February 
2009.  The Veteran was noted to have fallen during service.  
His back condition had become progressively worse since that 
time.  At the time of the examination, the Veteran was noted 
to have fatigue, decreased motion, stiffness, weakness, and 
spasm.  The pain traveled from the low back down the left 
leg.  The pain was constant and it was crushing, squeezing, 
aching, burning, sharp, sticking, and cramping in nature.  
There were flare-ups of the spinal condition and the pain was 
10+ with flare-ups.  The flare-ups occurred on a monthly 
basis and would last for three days at a time.  Alleviating 
factors included the implanted device.  Limitation of motion 
was up to 99 percent during flare-ups.  The Veteran was noted 
to have had 12 incapacitating episodes in the past 12 months.  
He used a cane for walking and was able to walk 10 feet.  The 
Veteran had spasm, guarding, pain with motion, tenderness, 
and weakness.  The muscle spasm and localized tenderness 
and/or guarding was severe enough to be responsible for an 
abnormal gait and/or abnormal spinal contour.  Spinal 
curvature examination revealed no Gibbus, kyphosis, lumbar 
flattening, scoliosis, or reverse lordosis.  It did reveal 
listing to the left and lumbar lordosis.  

Motor examination revealed 5/5 strength on the right for hip 
flexion, hip extension, knee extension, ankle dorsiflexion, 
ankle plantar flexion, and great toe extension.  On the left, 
the Veteran had 4/5 strength for hip flexion and extension 
and 4-/5 strength for ankle dorsiflexion, ankle plantar 
flexion, and great toe extension.  Sensory examination of the 
lower extremities was 2/2 for vibration, pain, light touch, 
and position sense on the left and right, and 1/2, showing 
impairment, for pain and light touch on the left.  Reflex 
examination revealed 2+ findings for the knee and ankle 
jerks, bilaterally.  The Veteran had normal plantar flexion 
on the left and right.  There was no thoracolumbar spine 
ankylosis.  

Range of motion testing revealed 10 degrees of flexion, 
extension, left and right lateral flexion, and left and right 
lateral rotation.  The ranges were the same for active and 
passive motion and there was no additional loss of motion 
with repetitive use.  There was no vertebral fracture 
present.  Lasegue's sign was positive.  An MRI revealed 
degenerative disc disease L3-4 and L4-5. 

The Veteran was noted to be employed on a full-time basis.  
He had missed 96 days of work in the past twelve months.  A 
diagnosis of lumbar degenerative disc disease was rendered.  
The examiner indicated that the degenerative disc disease had 
a severe impact on his usual daily activities, including 
chores, shopping, exercise, bathing, dressing, toileting, and 
grooming.  The examiner stated that the Veteran's functional 
ability would be additionally limited with repetitive use or 
during flare-ups, which were most likely permanently 
aggravated by his back, foot, and hip conditions.  The 
examiner observed that the Veteran's job included travel, 
preparation of education teaching materials, and teaching.  
He noted that the severe pain and functional limitations, as 
detailed above, made continuation of this employment and 
almost any employment, difficult.  

Resolving reasonable doubt in favor of the veteran, the 
criteria for a 20 percent evaluation were met for the time 
period from the grant of service connection until May 20, 
2008.  As it relates to the criteria for an evaluation in 
excess of 20 percent prior to May 20, 2008, the Board notes 
that the evidence above demonstrates that the Veteran was 
able to flex his spine to no less than 40 degrees, even with 
consideration of pain at the time of each VA examination.  
While the Veteran reported having had incapacitating episodes 
totaling over 6 weeks for each 12 month period at the time of 
his April 2005 and October 2007 VA examinations, the 
examiners specifically indicated that the objective medical 
findings did not reveal evidence of intervertebral disc 
syndrome, and the record does not contain evidence of 
prescribed bed rest.  As such, an increased evaluation would 
not be warranted.

The competent medical evidence reflects consideration of the 
Veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The Veteran is competent to report 
that he is experiencing worsening manifestations of his 
disability.  However, the observation of a skilled 
professional is more probative of the degree of the Veteran's 
impairment.  Even when considering the additional limitation 
of motion caused by fatigue, weakness and flare-ups, neither 
the actual range of motion nor the functional limitation 
warrants an evaluation in excess of 20 percent for limitation 
of motion based upon the appropriate codes governing 
limitation of motion. 

As it relates to the claim for an evaluation in excess of 40 
percent based upon limitation of motion from May 20, 2008, a 
rating in excess of 40 percent would require a showing of 
unfavorable ankylosis of the entire thoracolumbar spine.  
There has been no demonstration of unfavorable ankylosis in 
any treatment records or on any VA examination.  


As noted above, unfavorable ankylosis is a condition in which 
the entire thoracolumbar spine or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  There has been no 
demonstration of these symptoms.  Inasmuch as the Veteran has 
been shown to have at least 10 degrees of motion in all 
directions, ankylosis has not been demonstrated.  

DC 8520, contained in 38 C.F.R. § 4.124a, provides criteria 
for rating impairment of the sciatic nerve.  Under this 
diagnostic code, a 10 percent evaluation is warranted for 
mild incomplete paralysis.  A 20 percent rating requires 
moderate incomplete paralysis, and a 40 percent rating 
requires moderately severe incomplete paralysis of the 
sciatic nerve.  The next higher evaluation of 60 percent 
requires severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy.  An 80 percent evaluation 
requires complete paralysis of the sciatic nerve, in which 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  Any neurological impairment 
as it relates to the left lower extremity will be discussed 
below as part of the Veteran's clam for an increased 
evaluation for radiculopathy of the left lower extremity and 
residuals of chronic navicular fracture of the left ankle 
associated with degenerative arthritis of the lumbar spine, 
which has been rated using this diagnostic code.

As it relates to the right lower extremity, the Board notes 
that at the time of the April 2005 VA examination, the 
Veteran was noted to have motor function within normal 
limits.  The right lower extremity reflexes were 2+ for the 
knee jerk and 1+ for the ankle jerk.  The examiner 
specifically found that there were no signs of intervertebral 
disc syndrome with chronic and permanent nerve root 
involvement.  There were also no findings of neurological 
impairment of the right lower extremity on EMG/NCV testing 
performed in November 2005.  At the time of the October 2007 
VA examination, the Veteran was found to have normal motor 
function of the right lower extremity with 2+ knee and ankle 
jerks.  The examiner again indicated that there were no signs 
of intervertebral disc syndrome with chronic and permanent 
nerve root involvement.  

At the time of the Veteran's February 2009 VA examination, he 
had 5/5 motor strength for hip flexion, hip extension, knee 
extension, ankle dorsiflexion, ankle plantar flexion, and 
great toe extension; with sensory examination of the lower 
extremity being 2/2 for vibration, pain, light touch, and 
position sense on right; and reflex examination findings of 
2+ for the knee and ankle jerks, with normal plantar flexion.  
There were also no findings of neurological impairment for 
the right lower extremity at the time of a June 2009 VA 
neurological examination.  As such, a separate compensable 
disability evaluation for right lower extremity neurological 
impairment is not warranted at any time.  

Left Hip Disability

Service connection was granted for left hip tendinitis and a 
10 percent disability evaluation was assigned from September 
1, 2005 using DC 5024-5252, for tenosynovitis (DC 5024) and 
limitation of flexion of the thigh (DC 5252).  The provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255 below, 
provide the criteria for rating hip and thigh disabilities.

Diagnostic Code 5250 requires ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  Favorable ankylosis of 
the hip in flexion at an angle between 20 degrees and 40 
degrees with slight adduction and abduction warrant a 60 
percent evaluation. A 70 percent evaluation is assigned for 
intermediate ankylosis and extremely unfavorable ankylosis, 
with the foot not reaching the ground, and the necessity of 
crutches warrants a 90 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5250.

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.


Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or 
femur.

At the time of his April 2005 VA pre-discharge examination, 
the Veteran reported having constant pain in his left hip.  
The symptoms were sharp pain and discomfort.  The Veteran 
also noted having had 58 days of incapacitation due to his 
combined disabilities in the past year.  The then-current 
treatment was Aleve, rest, and massage.  

Physical examination of the left hip revealed that it was 
normal in appearance.  Range of left hip motion was as 
follows:  flexion to 125 degrees, extension to 30 degrees, 
adduction to 25 degrees, abduction to 45 degrees, external 
rotation to 45 degrees and internal rotation to 25 degrees, 
with pain being noted at the end of range of motion for 
external and internal rotation.  Range of motion was noted to 
be limited by repetitive use, fatigue, weakness, lack of 
endurance, with pain being the major functional impact.  
Range of motion was not additionally limited by 
incoordination.  A diagnosis of tendonitis of the left hip 
was rendered.  Subjective factors were pain and limited 
motion, while objective factors were limited motion and a 1 
cm muscle tear near the acetabelum seen on x-ray.  

At the time of the October 2007 VA examination, the Veteran 
reported having constant weakness and stiffness.  The Veteran 
also reported having some giving way, locking, and 
fatigability.  He did not have swelling, heat, redness, or 
lack of endurance.  The pain occurred three times per week 
and lasted for three hours.  The pain was localized and it 
was burning, aching, pressing, sharp, sticking, and cramping 
in nature.  The pain level was 10/10.  It was elicited by 
physical activity and relieved by rest and medication.  At 
the time of pain, he required bed rest.  The Veteran noted 
decreased physical activity as a result of the hip pain.  

Physical examination revealed range of motion as follows:  
flexion to 75 degrees, extension to 12 degrees, adduction to 
5 degrees, abduction to 25 degrees, external rotation to 32 
degrees, and internal rotation to 44 degrees, with pain being 
noted at the end of each movement.  On the left, the joint 
function was additionally limited by pain after repetitive 
use.  The joint function was not additionally limited by 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  There was no indication of mal union to the 
os calcis or astralgus.  A diagnosis of left hip tendonitis 
was rendered.  

At the time of his May 2008 hearing, the Veteran reported 
that his left hip problems had worsened in severity.  

In conjunction with the Board's January 2009 remand, the 
Veteran was given an additional VA examination in February 
2009.  At the examination, the Veteran reported having 
weakness in his left hip.  He also described having severe 
pain in his left hip.  The Veteran noted a loss of motion 
with flares.  Functional limitations included standing for no 
longer than 3 minutes and not being able to walk for more 
than 10 feet.  The Veteran walked with an antalgic gait 
favoring the left.  There was abnormal left shoe wear on the 
outside because he dragged his foot.  Range of motion was as 
follows:  flexion to 10 degrees, even after repetitive use; 
extension to 10 degrees; abduction to 10 degrees, with no 
loss of motion after repetitive use; adduction to 10 degrees, 
with no additional loss of motion after repetitive use; and 
internal and external rotation to 10 degrees, with no 
additional loss of motion after repetitive use.  X-rays of 
the left hip showed calcification consistent with bursitis.  
A diagnosis of left trochanteric bursitis was rendered.  The 
examiner indicated that the Veteran's left hip had a moderate 
impact on bathing, toileting, dressing, and grooming, a 
severe impact on exercising, and no impact on feeding.  

Prior to May 20, 2008, the criteria for an evaluation in 
excess of 10 percent for left hip tendonitis/bursitis were 
not met.  The Board notes that the veteran is already in 
receipt of a 10 percent evaluation and that Diagnostic Code 
5251 does not provide a rating in excess of 10 percent.  A 20 
percent rating or higher was also not warranted under 
Diagnostic Code 5252, because there was no evidence of 
flexion of the thigh being limited to 30 degrees or more at 
the time of any VA examination.  Furthermore, prior to May 
20, 2008, there were no findings of abduction of motion lost 
beyond 10 degrees to warrant a 20 percent rating under 
Diagnostic Code 5253.  Diagnostic Code 5250 was not 
applicable because there is no evidence of ankylosis of the 
right hip.  

The Board acknowledges that the Veteran has reported having 
right hip/thigh/calf pain which increases with activity, and 
thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, absent objective evidence 
of additional functional loss due to pain, weakness, fatigue, 
incoordination, or flare ups, DeLuca does not provide a route 
to a rating in excess of the 10 percent prior to May 20, 
2008.

As to an evaluation in excess of 40 percent for left hip 
tendonitis/bursitis from May 20, 2008, the Board notes that 
August 2009 rating decision evaluated the Veteran's right hip 
fracture residuals on the basis of limitation of motion and 
assigned a 40 percent rating, i.e., the maximum rating 
allowable under Diagnostic Code 5252.  38 C.F.R. § 4.71a.  
Thus, in order for the Veteran's left hip disorder to meet or 
approximate a higher schedular rating, it must be under 
another diagnostic code.  The Board finds no basis for a 
higher rating under the other codes applicable to hip 
pathology.

Favorable hip ankylosis in flexion between 20 and 40 degrees 
warrants a rating of 60 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5250.  The probative medical evidence of 
record shows no findings of any ankylosis in the Veteran's 
left hip-notwithstanding the significant limitation of motion 
demonstrated.  Ankylosis denotes that a joint is frozen in 
place.  As the appellant retains motion in all planes of left 
hip movement, a higher rating under Diagnostic Code 5250 is 
not indicated.

There are no medical findings of an impairment of the femur.  
Thus, there is no factual basis for an increased rating under 
Diagnostic Code 5255.  38 C.F.R. § 4.71a.

Diagnostic Code 5254 rates hip flail joint, however, there 
are no medical findings that the Veteran's left hip disorder 
is manifested by a flail joint.  Thus, a higher rating is not 
approximated under that code.  As such, an evaluation in 
excess of 40 percent is not warranted.  

Plantar Fasciitis Disability

The Veteran's bilateral plantar fasciitis was initially rated 
noncompensable by analogy to DC 5020, synovitis, effective 
from September 1, 2005.  As noted in the INTRODUCTION, above, 
the disability evaluation was increased to 10 percent, 
effective from May 20, 2008, by analogy to DC 5276, acquired 
flatfoot.

Disabilities of the foot are rated under Diagnostic Codes 
5276 to 5284.  38  C.F.R. § 4.71a.  Under Diagnostic Code 
5276 for flatfoot, a 10 percent rating, regardless of whether 
the condition is unilateral or bilateral, indicates it is 
moderate with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendon Achilles, and pain on 
manipulation and use of the feet.  A 20 percent rating for 
unilateral pes planus or a 30 percent rating for bilateral 
pes planus requires a severe condition with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  A 30 
percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendon Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5277, a 10 percent rating is the 
maximum award for bilateral weak feet, a symptomatic 
condition secondary to many constitutional conditions, 
characterized by atrophy of the musculature, disturbed 
circulation, and weakness.  38 C.F.R. § 4.71a, Diagnostic 
Code 5277.

Diagnostic Code 5278 for claw foot (pes cavus) provides for a 
maximum 50 percent disability rating when there is bilateral 
marked contraction of plantar fascia with a dropped forefoot, 
all toes hammer toes, very painful callosities, marked varus 
deformity.  A maximum 30 percent disability rating is 
assignable when the preceding symptoms are unilateral.  A 30 
percent disability rating may also be assigned when there is 
a tendency toward bilateral dorsiflexion of all toes, 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under 
metatarsal heads.  A 20 percent disability rating is 
assignable when the preceding symptoms are unilateral.  A 10 
percent disability rating is assignable when the great toe is 
dorsiflexed, there is some limitation of dorsiflexion at 
ankle, definite tenderness under metatarsal heads, either 
bilaterally or unilaterally.

Further, Diagnostic Code 5279 for Metatarsalgia, anterior 
(Morton's Disease) provides for a maximum evaluation of 10 
percent, whether the disability is unilateral or bilateral.  
Diagnostic Code 5280 provides for a 10 percent disability 
rating for unilateral hallux valgus with resection of the 
metatarsal head, or severe enough to be equivalent of 
amputation of the great toe.  

At the time of his April 2005 VA examination, the Veteran 
reported having nerve impingement in his left and right feet.  
He indicated that the symptoms occurred constantly and 
affected his ability to walk.  He noted that he was unable to 
bear weight, walk, or stand.  

Physical examination of the feet revealed no tenderness, 
weakness, edema, atrophy, or disturbed circulation.  Pes 
planus was not present.  The Veteran was limited to standing 
for 10 minutes.  The symptoms and pain were not relieved by 
corrective shoes.  With regard to the left foot, the examiner 
indicated that the diagnosis was chronic navicular fracture 
and for the right foot disorder, there was no diagnosis.  

At the time of his October 2007 VA examination, the Veteran 
reported that he had pain at both heels, which occurred on a 
constant basis.  The characteristic of the pain was burning, 
aching, sharp, and sticking in nature.  The pain level was 
10/10.  The pain was elicited by activity and relieved by 
rest, elevation, ice, and massage.  He could function with 
medication.  At rest, he had swelling and fatigue.  While 
standing or walking, he had pain, weakness, fatigue, 
swelling, and stiffness.  He was not receiving any treatment 
for this condition.  

Physical examination revealed no tenderness, painful motion, 
weakness, edema, atrophy, or disturbed circulation in either 
foot.  There was active motion in the metatarsophalangeal 
joint of the great toes.  The gait was abnormal due to 
limping and dragging.  Pes planus, pes cavus, hammer toes, 
Morton's metatarsalgia, hallux valgus, and hallux rigidus 
were not present.  The Veteran did not have any limits with 
standing or walking.  He wore shoe inserts.  The Veteran did 
not require orthopedic shoes, corrective shoes, arch 
supports, or build up of shoes.  The symptoms and pain were 
not relieved by corrective shoe wear.  X-rays of the right 
and left feet revealed abnormality of the navicular bone 
consistent with Meuller-Weiss syndrome representing 
spontaneous osteonecrosis of the tarsus navicular.  The 
examiner indicated that for the diagnosis of plantar 
fasciitis there was no change.  The examiner noted that the 
Veteran had subjective pain but there were no objective 
findings.   

At the time of his May 2008 hearing, the Veteran testified 
that the symptomatology associated with his right and left 
foot disorders had increased in severity.  

In conjunction with the January 2009 Board remand, the 
Veteran was afforded a VA examination in February 2009.  The 
examiner noted that the Veteran was treated with morphine, 
tramadol, an implantable pain device, bilateral custom foot 
inserts for the plantar fasciitis, and foot soaks in ice 
water on a daily basis.  The response to treatment had been 
good.  As it related to his left foot, the Veteran had 
swelling, stiffness, fatigability, weakness and lack of 
endurance.  There was no heat or redness.  As to the right 
foot, there was no swelling, redness, stiffness, or weakness.  
The Veteran did have lack of endurance and fatigability.  
There were flare-ups.  The Veteran was able to stand for 3 
minutes and could walk 10 feet.  He used inserts which 
reduced the pain about 50 percent with motion.  

Examination of the right foot revealed no objective evidence 
or painful motion or swelling.  There was tenderness on the 
plantar surface.  There was no objective evidence of 
instability, weakness, evidence of abnormal weight-bearing, 
hammertoes, hallux valgus or rigidus, vascular or skin 
abnormality, pes cavus, or nonunion or malunion of the tarsal 
or metatarsal bones.  There was no flatfoot or pain on 
manipulation.  Achilles alignment, forefoot alignment, 
midfoot alignment, were all normal.  There was no pronation.  
Arch was present with weight-bearing and non-weightbearing.  
There was no atrophy of the foot or other foot deformity.  

As it related to the left foot, the Veteran had objective 
evidence of painful motion, swelling, tenderness, 
instability, weakness, and abnormal weight bearing.  There 
was no evidence of hammertoe, hallux valgus or rigidus, skin 
or vascular foot abnormality, malunion or nonunion of the 
tarsal or metatarsal bones, pes cavus, or flat foot.  
Achilles alignment, forefoot alignment, midfoot alignment, 
were all normal.  There was no pronation.  Arch was present 
with weight-bearing and non-weightbearing,.  There was no 
atrophy of the foot or other foot deformity.  

X-rays showed abnormality of the navicular bone consistent 
with Meuller-Weiss syndrome representing spontaneous 
osteonecrosis of the tarsus navicular.  The examiner 
indicated that the Veteran's foot problems had a moderate 
effect on chores, shopping, exercise, bathing, dressing, 
toileting, and grooming but no effect on feeding.  

Resolving reasonable doubt in favor of the Veteran, the 
criteria for a 10 percent disability evaluation for bilateral 
plantar fasciitis have been met throughout the entire appeal 
period, based upon the Veteran's reports and objective 
medical findings.  A rating in excess of 10 percent is not 
warranted, as the record does not show objective evidence of 
marked deformity, pain on manipulation and use accentuated, 
or characteristic callosities.  In addition, a higher rating 
is not warranted under any of the other diagnostic codes 
pertaining to foot disabilities, as there is no evidence of 
pes cavus, claw foot, hammer toes, Morton's metatarsalgia, 
hallux valgus or hallux rigidus.

Left Foot and Ankle Disability

Initially, service connection was granted for chronic 
navicular bone fracture of the left lower extremity (claimed 
as left ankle disorder and left foot disorder with nerve 
damage), and a 20 percent disability evaluation was assigned 
using DC 5271, limited motion of the ankle.  As discussed in 
the INTRODUCTION, service connection was later granted for 
radiculopathy of the left lower extremity as due to the 
service connection back disability and this disability was 
evaluated together with the residuals of chronic navicular 
fracture, left ankle, using DC 8520, paralysis of the sciatic 
nerve, as both disabilities affected the Veteran's ability to 
ambulate and movements of the ankle.  A 40 percent disability 
evaluation was assigned using this diagnostic code effective 
from May 20, 2008.

Diagnostic Code 5271 provides that limitation of motion of 
the ankle is rated 10 percent when moderate and 20 percent 
when marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Normal range of ankle motion is dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.

Ankylosis of the ankle is rated 20 percent in plantar flexion 
at less than 30 degrees.  A 30 percent rating is warranted if 
the ankylosis is in plantar flexion between 30 and 40 degrees 
or in dorsiflexion between 0 and 10 degrees.  A 40 percent 
rating is warranted if there is ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

According to Plate II of the Schedule for Ratings 
Disabilities, normal dorsiflexion of the ankle is zero to 20 
degrees; and normal plantar flexion is zero to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2009).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which 
provides criteria for rating impairment of the sciatic nerve, 
a 10 percent evaluation is warranted for mild incomplete 
paralysis.  A 20 percent rating requires moderate incomplete 
paralysis, and a 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  The next higher 
evaluation of 60 percent requires severe incomplete paralysis 
of the sciatic nerve with marked muscular atrophy.  An 80 
percent evaluation requires complete paralysis of the sciatic 
nerve, in which the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.

With regard to the Veteran's lower left extremity disability, 
the Board notes that the Veteran has reported having sciatic 
type pain into his left lower extremity on numerous 
occasions.  

At the April 2005 pre-discharge VA examination, the 
appearance of the Veteran's ankle was generally within normal 
limits on examination.  On the left side, range of motion for 
the left ankle was 0 degrees of dorsiflexion and 35 degrees 
of plantar flexion.  Range of motion was limited after 
repetitive use due to weakness, lack of endurance, and pain.  
It was not additionally limited by fatigue or incoordination 
after repetitive use.  Neurological examination revealed that 
motor function was within normal limits.  The left lower 
extremity revealed 2+ knee jerks and 1+ ankle jerks.  For the 
left ankle, it was noted that the Veteran had a chronic 
navicular fracture, with objective factors of limited motion, 
strength reduced 50 percent in plantar flexion, and chronic 
fracture with displacement of the navicular bone.  

At the time of a November 2005 EMG/NCV study, the Veteran was 
noted to have decreased sensation in his left leg with only 
trace reflexes in the patellar and Achilles area.  Motor 
nerve conduction study of the left peroneal nerve was found 
to be absent.  The examiner noted that there was evidence of 
mild dorsal nerve root irritation on the left. 

At the time of a May 2006 consultation, the Veteran reported 
having ongoing radiation of pain down his left leg.  Physical 
examination of the lower extremity revealed good muscle tone 
in the thigh and calf with no unusual muscle atrophy.  The 
Veteran had 4- strength on the left side.  A diagnosis of 
complicated history of back and bilateral leg pain worse on 
the left side with paresthesia, numbness, and complaints of 
weakness, was rendered.  

At the time of a May 2006 outpatient visit, the Veteran 
reported having pain radiating down his left leg which was 
consistent with past reports.  Neurologically, the Veteran 
had 5/5 muscle strength and 2+ deep tendon reflexes.  He had 
positive straight leg on the left.  There was paresthesia to 
light touch down the left foot.  

At the time of a June 2006 consultation, the Veteran's 
reflexes were noted to be absent at the ankle and to be 2+ at 
the knee.  He had decreased sensation on the dorsal aspect of 
the left foot in a non-dermatomal pattern.  

At the October 2007 VA examination, the Veteran reported 
having difficulty with prolonged walking and standing.  Range 
of motion for the left ankle was dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  Motor function and 
sensory function were within normal limits on neurological 
examination.  The lower left extremity revealed 2+ reflexes 
for the knee and ankle jerks.  A diagnosis of chronic 
navicular bone fracture of the left lower extremity was 
changed to Mueller-Weiss syndrome with osteonecrosis 
navicular bone.  

At the time of his May 2008 hearing, the Veteran testified 
that that his left lower leg would go weak.  He indicated 
that the symptomatology associated with his lower left 
extremity had become worse.  

In conjunction with the January 2009 Board remand, the 
Veteran was afforded a VA examination in February 2009.  At 
that time he was noted to have pain and impairment to light 
touch on neurological testing.  The Veteran was also noted to 
have 4-/5 strength on the left with normal muscle tone, but 
he did have calf atrophy.  Knee and ankle jerks were 2+.  

At the time of a June 2009 VA neurological examination, the 
Veteran was noted to have had acute onset of left lower 
extremity weakness after several falls down stairs while in 
service.  He had a floppy left foot and loss of feeling at 
the 3rd, 4th and 5th toes.  He noted that the pain implantation 
device that had been implanted had improved the pain control 
and the strength in the lower left extremity.  If the device 
were turned off, the leg would go completely numb.  Present 
symptoms on the left side included weakness, numbness, 
paresthesia, dysthymia, and pain.  The paresthesia felt like 
pins and needles as well as a burning pain.  The Veteran had 
left foot drop and had to walk with a single point cane.  
Muscle atrophy was present but there was normal bulk tone.  
The gait was slow and antalgic with some left foot slapping, 
especially when the Veteran was tired.  He was able to climb 
onto the examination table but had to manually lift his left 
leg.  When he walked a few steps without his shoes, he had 
left foot drop and dragged his feet.  He had to be very 
careful not to stumble.  A diagnosis of left lower extremity 
radiculopathy with foot drop was rendered.  Paralysis, 
neuritis, and neuralgia were present.  The Veteran was noted 
to have decreased lower extremity strength and pain.  The 
examiner indicated that the Veteran's lower left extremity 
radiculopathy had a severe impact on his chores and shopping, 
moderate to severe impact on exercise, moderate impact on 
recreation and traveling, and prevented participation in 
sports.  It had no impact on feeding, bathing, dressing, 
toileting, or grooming.  He was able to drive a car but could 
not mow the lawn, garden, do laundry, iron, use a treadmill, 
a stepper, or ride a bicycle.  

The Board is of the opinion that the criteria necessary for a 
40 percent disability evaluation for left lower extremity 
radiculopathy to include residuals of a fracture of the left 
ankle disability have been met throughout the course of the 
appeal.  The Veteran has been shown to have marked limitation 
of motion of his ankle.  He has also been found to have 
neurological impairment of the left lower extremity 
throughout the appeal period, as evidenced by findings of 
neurological impairment dating back to the November 2005 EMG 
studies.  The Veteran has also been noted to have foot drop 
and muscle atrophy of his left calf on numerous occasions.  
There has also been a notation of decreased muscle strength 
noted on many occasions.  

Based upon the reports and objective findings of decreased 
sensation, the findings of muscle atrophy and decreased 
muscle strength, and notations of muscle weakness in the left 
lower extremity, a 40 percent disability evaluation, to 
encompass the Veteran's current left ankle disorder, is 
warranted from May 1, 2005.  

A 60 percent disability evaluation would not be warranted 
under DC 8520, as the Veteran has not been shown to have 
severe incomplete paralysis, which requires marked muscular 
atrophy.  The Veteran has not been found to have marked 
muscular atrophy and he was noted to have muscle strength in 
the 4- to 4/5 in the left lower extremity.  Although he has 
been shown to have left foot drop, there has been no 
demonstration that active movement of the muscles below the 
knee is not present or that flexion of the knee is weakened 
or lost.  As such, an evaluation in excess of 40 percent is 
not warranted.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating. Id.

The Veteran's service-connected disabilities and their 
manifestations, as discussed above, are contemplated in the 
rating schedule.  Moreover, while the Veteran's disabilities 
have impacted his employment, as demonstrated by the amount 
of time he has missed from work, he continues to maintain 
full-time employment.  The disabilities have also not 
required any recent periods of hospitalization.  No other 
exceptional factors have been reported. 

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

This appeal arises from disagreement with the initial 
evaluations assigned following the grants of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.

The Veteran was afforded several VA examinations as it 
relates to each claimed disability.  Based upon the 
foregoing, no further action is necessary to assist the 
veteran in substantiating the claim.

The Veteran has also been afforded a meaningful opportunity 
to participate effectively in the processing of the claims, 
including by submission of statements and his ability to 
provide testimony at his Travel Board hearing.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  Based upon the 
foregoing, the duties to notify and assist the Veteran have 
been met, and no further action is necessary to assist the 
Veteran in substantiating this claim.  


ORDER

A 20 percent evaluation for degenerative arthritis of the 
lumbar spine, and no more, based upon limitation of motion, 
prior to May 20, 2008 is granted. 

An evaluation in excess of 40 percent for degenerative 
arthritis of the lumbar spine based upon limitation of motion 
from May 20, 2008 is denied.

An evaluation in excess of 10 percent for left hip 
tendonitis/bursitis prior to May 20, 2008, is denied.

An evaluation in excess of 40 percent for left hip 
tendonitis/bursitis from May 20, 2008, is denied. 

A 10 percent disability evaluation for plantar fasciitis, and 
no more, is granted from May 1, 2005.

A 40 percent evaluation, and no more, for left lower 
extremity radiculopathy, to include residuals of chronic 
navicular fracture of the left ankle associated with 
degenerative arthritis of the lumbar spine is granted from 
May 1, 2005.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


